 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10 UNITED STATES OF AMERICA,                          Case No. 17cr2339-LAB
11                     Plaintiff,                     AMENDED ORDER OF
                                                      CRIMINAL FORFEITURE
12         v.
13 MATTHEW PERRY MAPLES,
14                     Defendant.
15
16         On December 15, 2017, this Court entered its Preliminary Order of Criminal
17 Forfeiture, which condemned and forfeited to the United States all right, title and interest
18 of MATTHEW PERRY MAPLES ("Defendant") in all properties seized in connection
19 with this case, namely,
20               a)    Computer images and printed images determined by law
                       enforcement to depict minors engaging in sexually explicit
21                     conduct; and
22               b)    The items, equipment, computers, disks, and media seized by
                       law enforcement during the investigation of the
23                     offense, including:
                             A MSI laptop computer, Serial Number K1702N00170;
24                           Western Digital external hard drive, Serial Number
                             WXW1E65CWRMS; and Samsung cellular telephone,
25                           Serial Number R38GA074LML.
26         For thirty (30) consecutive days ending on January 19, 2018, the United States
27 published on the Government’s forfeiture website, www.forfeiture.gov, notice of the
28 Court's Order and the United States' intent to dispose of the properties in such manner as
 1 the Attorney General may direct, pursuant to 21 U.S.C. § 853(n) and Rule G(4) of the
 2 Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, and
 3 further notifying all third parties of their right to petition the Court within thirty (30) days
 4 of the final publication for a hearing to adjudicate the validity of their alleged legal
 5 interest in the properties.
 6         There were no potential third parties known to the United States to have alleged an
 7 interest in the forfeited properties described above; therefore, no one was provided with
 8 direct notice of the forfeiture.
 9         Thirty (30) days have passed following the final date of notice by publication and
10 no third party has made a claim to or declared any interest in the forfeited properties
11 described above.
12         Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that, as
13 a result of the failure of any third party to come forward or file a petition for relief from
14 forfeiture as provided by law, all right, title and interest of MATTHEW PERRY
15 MAPLES and any and all third parties in the following properties are hereby condemned,
16 forfeited and vested in the United States of America:
17               a)     Computer images and printed images determined by law
                        enforcement to depict minors engaging in sexually explicit
18                      conduct; and
19               b)     The items, equipment, computers, disks, and media seized by
                        law enforcement during the investigation of the
20                      offense, including:
                              A MSI laptop computer, Serial Number K1702N00170;
21                            Western Digital external hard drive, Serial Number
                              WXW1E65CWRMS; and Samsung cellular telephone,
22                            Serial Number R38GA074LML.
23         IT IS FURTHER ORDERED that costs incurred by Homeland Security
24 Investigations (“HSI”) and any other Governmental agencies which were incident to the
25 seizure, custody and storage of the properties be the first charge against the
26 forfeited properties.
27 //
28 //


                                                   2
                                                                                         17cr2339
 1       IT IS FURTHER ORDERED that HSI shall dispose of the forfeited properties
 2 according to law.
 3       DATED: January 25, 2019
 4
                                    LARRY ALAN BURNS, Chief Judge
 5                                  United States District Court
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                         3
                                                                        17cr2339
